Citation Nr: 0204694	
Decision Date: 05/17/02    Archive Date: 05/24/02

DOCKET NO.  93-07 161A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Roanoke, Virginia



THE ISSUES

1.  Entitlement to an increased (compensable) rating for the 
service-connected chronic pharyngitis with tonsillitis.  

2.  Entitlement to service connection for claimed bronchial 
asthma.  



REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs



WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

L. Cryan, Associate Counsel



INTRODUCTION

The veteran had active service from July 1960 to April 1964.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from June 1992 and December 1997 rating decisions by 
the RO.  

The veteran testified at a personal hearing before a Hearing 
Officer at the RO in June 1993.  

The veteran was scheduled for another hearing in March 1998; 
however, he failed to appear.  

The case was remanded by the Board to the RO in May 1998 for 
additional development of the record.  



FINDING OF FACT

The veteran's current disability manifested by bronchial 
asthma is shown as likely as not to have had its clinical 
onset during service.  





CONCLUSION OF LAW

By extending the benefit of the doubt to the veteran, his 
disability manifested by bronchial asthma is due to a disease 
that was incurred in service.  38 U.S.C.A. §§ 1110, 5107(b), 
7104 (West 1991 & Supp. 2001); 38 C.F.R. § 3.303 (2001).  



REASONS AND BASES FOR FINDING AND CONCLUSION

In this case, the veteran asserts that he developed bronchial 
asthma during service as a result of exposure to fumes and 
sawdust.

The veteran served in the Air Force from July 1960 to April 
1964.  A careful review of the service medical records from 
this period shows that the veteran had complaints of nasal 
and chest congestion in November 1961, May 1963, and March 
1964.  

In addition, the veteran complained of trouble breathing and 
swallowing in March 1964.  It was noted on the veteran 
separation examination in February 1964 that the veteran 
complained of constant nasal congestion.  

The post-service medical evidence of record shows that the 
veteran was treated by a private doctor for upper respiratory 
problems shortly after discharge from service.  The records 
indicate that the veteran was diagnosed with acute sinusitis 
in October and November 1964, and April 1965.  Additionally, 
the veteran was treated for acute bronchitis in April 1965.  

In December 1965, the veteran was afforded a VA examination 
when he complained of trouble breathing.  The diagnosis was 
that of chronic pharyngitis and tonsillitis.

The post-service medical records dating back to 1985 show 
that the veteran suffered from asthma and hay fever and that 
he had significant positive reactions to numerous allergens.  

The private hospital records from 1993 show treatment for 
asthma.  

The veteran testified at a personal hearing before a Hearing 
Officer at the RO in June 1993 that he had suffered from 
chest colds, burning sensations, nasal and ear infections 
since service.  The veteran noted that he was exposed to 
smoke as a fireman in the military and also to sawdust from 
structural woodwork.  

In July 1997, the veteran submitted additional private 
medical records to the RO.  According to the veteran's 
private doctor, it was found that the veteran continued to 
have signs and symptoms of an allergic rhinitis, asthmatic 
bronchitis, postnasal drip, shortness of breath and bronchial 
asthma.  The doctor pointed out that the veteran had required 
multiple evaluations in the emergency room.  

The doctor also noted that the veteran's asthma had been 
chronic and that he complained about it since he was in the 
military where he was exposed to multiple fumes and wood 
chips/fumes.  The doctor opined that there was a clear cut 
connection between exposure to multiple fumes in service and 
his present medical condition.  

The medical records were received at the RO in April 1999 
from the Social Security Administration.  These records show 
treatment for asthma, chronic sinusitis, allergies and 
complaints of nasal congestion and shortness of breath.  

An April 1997 letter from a private doctor notes that the 
veteran suffered from upper respiratory allergies and was 
quite allergic to a number of things including dust, dust 
mites, molds, animals, tobacco and pollens.  The veteran had 
allergy shots and used decongestants and other medications to 
control the allergies and asthma.  

The veteran was afforded a VA examination in May 1999.  The 
examiner reviewed the claims file and noted that the medical 
evidence of record confirmed that the veteran had significant 
problems with his asthma.  The examiner noted that the 
veteran clearly had sinusitis and bronchial asthma.  

As to when it started, the examiner opined that the veteran 
did have some argument that he was exposed to irritants in 
service.  The examiner did point out, however, that he knew 
of no relationship between asthma and 
tonsillitis/pharyngitis.  

At the outset, the Board must point out that on November 9, 
2000, the President signed into law the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

The regulations implementing the VCAA are now published at 66 
Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (codified at 
38 C.F.R. § § 3.102, 3.156(a), 3.159 and 3.326).  Except as 
specifically noted, the new regulations are effective 
November 9, 2000.  

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, compliance with the 
notice and duty to assist provisions contained in the new law 
is now required.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, 2096-2099 (2000) 
(to be codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, 
and 5107).  

In this case, the veteran was notified of the evidence 
necessary to substantiate his claim of service connection for 
bronchial asthma.  In addition, the issue was remanded in May 
1998 for additional development of the record.  

Moreover, in light of the favorable action taken hereinbelow, 
the veteran is not prejudiced thereby and no further 
assistance in developing the facts pertinent to his claim is 
required.  In this case, the Board finds that there is 
sufficient evidence of record to decide his claim properly.  

The pertinent law and regulations provide that service 
connection may be granted for disability resulting from 
disease or injury incurred in the line of duty or for 
aggravation of a pre-existing injury suffered, or disease 
contracted in the line of duty.  38 U.S.C.A. § 1110 (West 
1991); 38 C.F.R. §§ 3.303, 3.304 (2001).  

That an injury or disease occurred in service alone is not 
enough; there must be chronic disability resulting from that 
injury or disease.  If there is no showing of a resulting 
chronic condition during service, a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b) (2001)  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2001).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  

In this case, the evidence shows that the veteran had 
complained of trouble breathing and swallowing during service 
and in connection with his initial VA examination.  The 
veteran has maintained that he developed asthma as a result 
of exposure to fumes as a firefighter and sawdust as a 
woodworker during service.  

The veteran's private examiner opined in June 1997 that the 
veteran's bronchial asthma was related to the claimed 
exposure to fumes and sawdust in service.  

Moreover, the VA examination in May 1999 opined that, giving 
the veteran the benefit of the doubt, the bronchial 
irritation started in service as a result of industrial or 
environmental exposure as a firefighter and a woodworker.  

On review, the Board finds the evidentiary record to be in 
relative equipoise in showing that the bronchial asthma as 
likely as not had its clinical onset during his period of 
service.  Accordingly, by extending the benefit of the doubt 
to the veteran, service connection for bronchial asthma is 
warranted in this case.  



ORDER

Service connection for bronchial asthma is granted.  



REMAND

The veteran asserts, in essence, that his service-connected 
respiratory disability is severe enough to warrant a 
compensable rating.  

It was noted on the service separation examination in 
February 1964 that the veteran complained of having constant 
nasal congestion.  

The post-service medical evidence of record indicates that 
the veteran was treated by a private doctor shortly after 
service for acute sinusitis.  

In December 1965, the veteran was afforded a VA examination 
in conjunction with a claim of service connection for 
"trouble breathing and swallowing."  The diagnosis was that 
of chronic pharyngitis and tonsillitis.  However, it also 
appears to the Board that he was evaluated for sinusitis at 
that time.  

In an April 1992 VA examination report, it was noted that the 
veteran had a history of recurrent allergic sinusitis with 
postnasal drip.  

The medical records received at the RO in April 1999 from the 
Social Security Administration show treatment for asthma, 
chronic sinusitis, allergies and complaints of nasal 
congestion and shortness of breath.  

An August 1996 operative report shows that the veteran 
underwent a bilateral functional endoscopic sinus surgery 
with a postoperative diagnosis of bilateral chronic frontal, 
ethmoid, maxillary, and sphenoid sinusitis with nasal 
polyposis.  

The veteran was also afforded an ENT examination in June 
1999.  The examiner noted a history of multiple sinonasal 
procedures with sinus drainage, ear stuffiness and nasal 
obstruction.  The examiner indicated that the veteran 
suffered from chronic sinusitis and constant allergy attacks.  
The examiner noted a large septal perforation with turbulent 
airflow.  The examiner also indicated that the veteran's 
disease primarily involved the nose and sinus.  

According to a December 1997 rating decision, the veteran's 
service-connected pharyngitis with tonsillitis is currently 
rated by analogy under 38 C.F.R. § 4.97, including diagnostic 
code 6599-6516, governing ratings for chronic laryngitis.  

Under that Diagnostic Code, a 10 percent rating is warranted 
for chronic laryngitis which exhibits hoarseness, with 
inflammation of cords or mucous membrane.  A maximum 30 
percent rating under Diagnostic Code 6516 is warranted for 
hoarseness, with thickening or nodules of cords, polyps, 
submucous infiltration, or pre-malignant changes on biopsy.  

In a September 2000 Supplemental Statement of the Case, the 
RO noted 38 C.F.R. § 4.97, including Diagnostic Codes 6520 
(stenosis of the larynx) and 6521 (injuries to the pharynx).  

Based on the medical evidence of record in this case, there 
is a question as to whether the veteran is rated under the 
proper diagnostic code.  The RO must therefore determine if 
the veteran's service-connected disability should be rated 
based on chronic sinusitis or allergic rhinitis.  

In this regard, the Board finds that the issue of service 
connection for chronic sinusitis is inextricably intertwined 
with the claim for increase.  Accordingly, the RO must take 
all steps to appropriately develop this matter.  

Any outstanding relevant medical evidence should be obtained 
and made available to a VA examiner who should determine 
whether the veteran is suffering from chronic sinusitis that 
developed in service.  

Again, the Board points out that there has been a significant 
change in the law during the pendency of this appeal.  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of the Department of Veterans Affairs (VA) 
with respect to the duty to assist, and supersedes the 
decision of the United States Court of Appeals for Veterans 
Claims in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  

The regulations implementing the VCAA are now published at 66 
Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (codified at 
38 C.F.R. § § 3.102, 3.156(a), 3.159 and 3.326).  Except as 
specifically noted, the new regulations are effective 
November 9, 2000.

This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  See Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, §§ 3-4, 114 Stat. 2096, 2096-2099 (2000) (codified 
as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107).  

In addition, because the VA RO has not yet considered whether 
any additional notification or development action is required 
under the VCAA, it would be potentially prejudicial to the 
veteran if the Board were to proceed to issue a decision at 
this time.  See Bernard v. Brown, 4 Vet. App. 384 (1993); VA 
O.G.C. Prec. Op. No. 16-92 (July 24, 1992) (published at 57 
Fed. Reg. 49,747 (1992)).  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should take appropriate steps 
in order to contact the veteran and to 
obtain the names and addresses of all 
health care providers who have treated 
him for the service-connected respiratory 
disability since service.  Thereafter, 
the RO should obtain legible copies of 
all records from any identified treatment 
source not currently of record.  In 
addition, the RO should obtain copies of 
all VA treatment records of the veteran, 
that are not currently in the claims 
folder.  The RO should also afford the 
veteran an opportunity to provide 
additional argument and information to 
support his application for benefits.  
The veteran should be afforded a 
reasonable amount of time to obtain and 
submit such evidence to the RO.  Once 
obtained, all records must be associated 
with the claims folder.  

2.  The RO then should schedule the 
veteran for a VA examination to determine 
the current severity of the service-
connected respiratory disability to 
include ascertaining the nature and 
likely etiology of the claimed sinusitis.  
All indicated tests must be conducted.  
The claims file must be made available to 
and reviewed by the examiner prior to the 
examination.  The examiner should report 
detailed clinical findings in connection 
with the evaluation.  The examiner should 
elicit from the veteran and record a 
clinical history referable to the claimed 
sinus disorder and the service-connected 
disability.  Based on his/her review of 
the case, the examiner should offer an 
opinion as to whether the veteran has 
current sinus disability that was likely 
due to the manifestations that are shown 
to have been treated in and shortly after 
service.  A complete rationale for any 
opinion expressed must be provided.  

3.  The RO in this regard must ensure 
that all notification and development 
action required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475 is completed.  

4.  Following completion of the 
development requested hereinabove, the RO 
must undertake to review the veteran's 
claims.  This should include taking 
appropriate steps for initial adjudication 
of the issue of service connection for a 
sinus disorder.  If, following completion 
of all indicated development, favorable 
action is not taken with respect to this 
matter of service connection, then the 
veteran must be informed that he must 
enter a timely Notice of Disagreement in 
order to begin an appeal of the 
unfavorable action.  Thereafter, if any 
benefit sought on appeal still remains 
denied, the veteran and his representative 
should be provided with a Supplemental 
Statement of the Case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issues on appeal.  An 
appropriate period of time should be 
allowed for response thereto.  

Thereafter, the case should be returned to the Board for the 
purpose of appellate disposition, if in order.  The Board 
intimates no opinion as to the ultimate outcome of this case.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  


		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 



